September 27, 2013 Via Edgar ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 060587-0103 Securities and Exchange Commission treet, N.E. Washington, D.C. 30549 Re: FMI Funds, Inc. – Preliminary Proxy Materials Ladies and Gentlemen: On behalf of FMI Funds, Inc., a Maryland corporation (the “Company”), we are hereby transmitting for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s preliminary notice of special meeting, preliminary proxy statement and preliminary form of proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the FMI Focus Fund, the FMI Large Cap Fund and the FMI International Fund, all of the series of the Company (the “Special Meeting”). The only substantive matters to be considered at the Special Meeting are: (1) the approval of an agreement and plan of reorganization (this relates only to the FMI Focus Fund); and (2) the election of seven directors to the Board of Directors. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/Peter D. Fetzer Peter D. Fetzer Attachments BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
